Citation Nr: 0503720	
Decision Date: 02/11/05    Archive Date: 02/22/05	

DOCKET NO.  03-05 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to May 6, 1996, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD)



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, that denied the benefit sought on 
appeal.  The veteran, who had active service from June 1965 
to June 1968, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board observes that the record does not reflect 
the veteran was provided notice of the Veterans Claims 
Assistance Act (VCAA) as required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  While the Board acknowledges 
that the provisions of 38 C.F.R. § 3.159, the regulation 
enacted by the VA to implement the VCAA, were included in the 
Statement of the Case provided to the veteran in this case, 
the United States Court of Appeals for Veterans Claims 
(Court) has strictly construed the VA's obligation to provide 
the appropriate VCAA content-complying notice to a claimant.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, notice consistent with the requirements of 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Quartuccio, 
must inform a claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, and (3) that the claimant is 
expected to provide.  Furthermore, as indicated in 38 C.F.R. 
§ 3.159(b), in what can be considered a fourth element of the 
requisite notice, the VA must also request that a claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1); see 38 
U.S.C.A. § 5103A(g).  As such, the procedural defect must be 
addressed prior final appellate review.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran if 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

The RO should provide the veteran notice 
of the VCAA consistent with the 
requirements of 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b)(1) and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
discussed above.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of any 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review

The purpose of this remand is to obtain additional 
development, and the Board does no intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


